Citation Nr: 9908976	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-32 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety 
neurosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had essentially continuous active duty service 
from June 1937 to November 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Although the record reflects the veteran underwent a mental 
status evaluation during a period of hospitalization, the 
veteran was not provided a compensation and pension 
examination subsequent to his claim for an increased rating.  
The Board notes that the information provided in the November 
1996 hospital report does not include a mental status 
interview and is insufficient for an adequate rating 
determination.  See Stegall v. West, 11 Vet. App. 268, 270-
271 (1998).  Therefore, the Board finds additional 
development is required prior to appellate review.

VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran should be allowed to 
submit additional evidence in support of 
his claims.  All pertinent evidence 
should be associated with the claims 
file.

2.  The RO should obtain copies of all VA 
medical records, not already included in 
the claims file, associated with the 
veteran's treatment for psychiatric 
disorders.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the present degree of 
impairment caused by his service-
connected anxiety neurosis.  The claims 
folder and a copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests and studies should be 
conducted in order to identify and 
describe the symptomatology attributable 
to the service-connected psychiatric 
disorder.  The report of examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.

If there are found to be psychiatric 
disorder(s) other than anxiety neurosis, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner should also comment on the 
extent to which the veteran is impaired 
by his service-connected psychiatric 
disorder(s) as to occupational and social 
functioning.  The examiner is requested 
to assign a numerical code for the Global 
Assessment of Functioning (GAF) scale, 
and include a definition of the numerical 
code assigned. 

4.  The RO should review the claims file 
to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examination and required 
opinions are responsive to and in 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
adversely affect the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 3 -


